     Case: 1:19-cv-05599 Document #: 1 Filed: 08/20/19 Page 1 of 22 PageID #:1




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

JORIE STERLING AND SOPHIA STERLING,)
                                   )
                  Plaintiffs,      )
                                   )
       v.                          )                       No. 1:19-cv-5599
                                   )
EVANSTON TOWNSHIP HIGH SCHOOL      )
DISTRICT 202; ERIC WITHERSPOON;    )
MARCUS CAMPBELL; MARVIN RHONE;     )
MICHAEL HAYWOOD; CITY OF EVANSTON; )
JOHN DOE EVANSTON POLICE OFFICERS  )
(1-4),                             )
                                   )
                  Defendants.      )                       JURY TRIAL DEMANDED

                                        COMPLAINT

       Plaintiffs Jorie Sterling and Sophia Sterling, by and through their attorneys, Andrew M.

Stroth and Carlton Odim of the Action Injury Law Group, LLC, complain against Defendants

Evanston Township High School District 202, Dr. Eric Witherspoon, Dr. Marcus Campbell,

Marvin Rhone, Michael Haywood, John Doe Evanston Police Officers (1-4), and the City of

Evanston and as follows:

                                       Nature of Action

       1.     This action arises out of a long and persistent course of sexual grooming, sexual

harassment, and sexual violence perpetrated against minor students at Evanston Township High

School by some of its personnel acting under cover of failed, non-existent, and disregarded

policies that were ostensibly administered by Dr. Eric Witherspoon, Superintendent of ETHS

District 202, and by Dr. Marcus A. Campbell, Assistant Superintendent and Principal of ETHS,

with the involvement of Evanston Police Officers as School Resource Officer (“SROs”) ETHS
      Case: 1:19-cv-05599 Document #: 1 Filed: 08/20/19 Page 2 of 22 PageID #:2




personnel under an Intergovernmental Agency Agreement between ETHS and the City of

Evanston.

       2.      Plaintiffs bring this action under the following federal Civil Rights statutes -- 42

U.S.C. § 1983 and Title IX of the Education Amendments of 1972, 20 U.S.C. §§ 1681 et seq.

(“Title IX”); and under Illinois statutory law -- the Illinois Gender Violence Act (“GVA”)

Section 740 ILCS 82/1 et seq. and Illinois common law -- battery, negligent and intentional

infliction of emotional distress.

       3.      Plaintiffs Jorie Sterling and Sophia Sterling bring this action to redress

Defendants’ egregious failure to exercise reasonable care and to protect Jorie’s well-being and

her right to an equal education in violation of both Federal and Illinois law.

       4.      Specifically, Plaintiffs seek to be made whole for the damage caused by

Defendants’ willful, reckless, and negligent conduct in refusing to address systemic failures and

documented patterns and practices of sexual abuse of minor female students at ETHS.

       5.      Defendants’ conduct, failure to act, and failure to exercise reasonable care are

directly responsible for giving former ETHS Safety Officer Michael Haywood (“Haywood”)

unfettered access to minor girls within the building and grounds of ETHS.

       6.      Defendants’ conduct, failure to act, and failure to exercise reasonable care not

only gave sexual predators access to unlimited prey; it also created a culture whereby no ETHS

employees voluntarily came forward to protect female students, including Jorie, from sexual

harassment and sexual violence at the hands of Haywood.

       7.      As a result of Defendants’ conduct and failures, multiple female ETHS students

including Jorie were subject to a prolonged period of sexual harassment and sexual violence at

the hands of men appointed to ensure their safety and security.



                                                 2
      Case: 1:19-cv-05599 Document #: 1 Filed: 08/20/19 Page 3 of 22 PageID #:3




                                     Jurisdiction and Venue

        8.      This Court has jurisdiction over Plaintiffs’ federal claims pursuant to 28 U.S.C. §

1331. The Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28

U.S.C. §1367.

        9.      Venue is proper under 28 U.S.C. § 1391(b) because the events giving rise to the

claims alleged herein occurred within the Northern District of Illinois.

                                               Parties

        10.     Plaintiff Jorie Sterling (“Jorie”) turned eighteen (18) years old on March 11, 2019.

She lives in Cook County, Illinois. She is a June 2019 graduate of Evanston Township High

School.

        11.     Plaintiff Sophia Sterling (“Sophia”) is Jorie’s mother. She lives in Cook County,

Illinois.

        12.     Defendant Evanston Township High School District 202 (“ETHS District 202”) is

an entity organized under the law of Illinois, operating the Evanston Township High School

within the City of Evanston.

        13.     Defendant, Dr. Eric Witherspoon (“Dr. Witherspoon”), the Superintendent of

ETHS District 202, has been, at all times material to the allegations in this complaint, the

Superintendent of the ETHS District 202, acting within the scope of employment with the ETHS

District 202 and under the color of state law. He is responsible for the promulgation,

implementation and maintenance of the District’s policies regarding student, faculty and

administrative procedures, including but not limited to procedures relating to the prevention and

reporting of the abuse of District students.




                                                 3
      Case: 1:19-cv-05599 Document #: 1 Filed: 08/20/19 Page 4 of 22 PageID #:4




       14.     Defendant, Dr. Marcus A. Campbell (“Dr. Campbell”), has been, at all times

material to the allegations in this complaint, the Assistant Superintendent of the ETHS District

202 and the Principal of Evanston Township High School (“ETHS”), acting within the scope of

employment with the ETHS District 202 and under the color of state law. He is the ETHS

District 202 officer responsible for the evaluation of educational programs, selection and

placement of staff and working directly with school administration to achieve instructional and

safety/security goals for students, including but not limited to procedures relating to the

prevention and reporting of the abuse of District students

       15.     Defendant Marvin Rhone (“Rhone”) was employed as a safety officer in the

Evanston Township High School Safety Department. At all times relating to the allegations

contained in this complaint he acted within the scope of employment with the ETHS District 202

and under the color of state law.

       16.     Defendant Michael Haywood (“Haywood”) was employed as a safety officer in

the Evanston Township High School Safety Department. At all times relating to the allegations

contained in this complaint he acted within the scope of employment with the ETHS District 202

and under the color of state law.

       17.     Defendant John Doe Evanston Police Officers (1-4) (“John Doe Evanston Police

Officers”), were at all times relevant to the allegations made in this complaint, duly appointed

police officers employed by the City of Evanston, acting within the scope of employment with

the City of Evanston, and under the color of state law. They are sued in their individual

capacities.

       18.     Defendant City of Evanston, a municipality duly incorporated under the laws of

the State of Illinois, is the employer and principal of Defendant John Doe Evanston Police



                                                 4
      Case: 1:19-cv-05599 Document #: 1 Filed: 08/20/19 Page 5 of 22 PageID #:5




Officers (1-4). The City is responsible for the policies, practices and customs related to its

maintenance of a police force.

                                        Factual Allegations

        19.     At all times relevant to the allegations contained in this complaint, the ETHS

District 202 received federal funds for the provision of educational services and programs within

the District.

        20.     Evanston Township High School maintains a Special Education Department

which manages the creation of Individualized Education Program (IEP) plan for eligible students

under the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C.§1400, et seq.

        21.     Evanston Township High School maintains a Safety Department whose primary

functions are, among other things, to provide security coverage in school and around campus, to

monitor and regulate the entrance and exit of students into the High School buildings, monitor

visitor check-in, to assist students and staff with conflict resolution, and to collaborate with law

enforcement.

        22.     The Police Department of the City of Evanston provides ETHS two School

Resource Officers (“SRO”), whose primary duty assignment at ETHS during the academic year

puts them in daily and regular contact with ETHS administrators, teachers, employees, and

students. Among other duties, the SRO officers have a duty to report crimes that originate on the

premises of Evanston Township High School.

        23.     ETHS District 202 defines School Resource Officers as School Personnel

                “School personnel means persons employed by, on contract with, or who
                volunteer in a school district, including without limitation school and school
                district administrators, teachers, school guidance counselors, school social
                workers, school counselors, school psychologists, school nurses, cafeteria
                workers, custodians, bus drivers, school resource officers, and security guards.”
                (emphasis added)


                                                  5
      Case: 1:19-cv-05599 Document #: 1 Filed: 08/20/19 Page 6 of 22 PageID #:6




Board Policy Manual, Evanston Township High School District 202 Cook County, §7:180, p. 2.

       24.     On June 23, 2014, the City Council of the City of Evanston passed a resolution

entitled “A RESOLUTION Authorizing the City Manager to Execute an Intergovernmental

Agreement with the Evanston Township High School District 202 for the Assignment of Two

Evanston Police Officers to be School Resource Officers, (Resolution 46-R-14), to continue the

deployment of two School Resource Officers from the Evanston Police Department to work

exclusively at ETHS.

       25.     On February 25, 2019, Evanston Mayor, Stephen H. Hagerty, authorized the

formalization of the use by SROs of Body Worn Cameras (“BWC”) during the performance of

their duties at ETHS.

       26.     While a student at ETHS, Jorie had an Individualized Education Program (IEP) to

address particular needs and challenges she faced and to allow Jorie to successfully earn her

diploma.

       27.     While a student at ETHS, Jorie came into regular contact with the Evanston

Police Officers, who were the SROs at ETHS.

       28.     While a student at ETHS, Jorie came into daily contact with employees from the

ETHS Safety Department.

       29.     In or about 2015 during Jorie’s freshman year, she came into contact with ETHS

Safety Officer Marvin Rhone, who using his position of authority as an ETHS Safety Officer,

began sexually grooming Jorie.

       30.     In 2015 and 2016, Marvin Rhone engaged in over fifty (50) acts of unwanted and

unauthorized sexual acts and other contact with the body of Jorie Sterling.




                                                6
      Case: 1:19-cv-05599 Document #: 1 Filed: 08/20/19 Page 7 of 22 PageID #:7




       31.      ETHS District 202, Dr. Witherspoon, Dr. Campbell, one or more of the John Doe

Evanston Police Officers (1-4), and other ETHS teachers, counselors and staff knew of or had

reason to know of the allegations that Marvin Rhone had sexually groomed and had sexual

contact with Jorie and other ETHS students. In spite of having knowledge of or having reason to

know of the actions of Marvin Rhone towards Jorie Sperling and other ETHS students, no timely

action was taken to protect Jorie and other ETHS from the continued acts of Marvin Rhone.

       32.      Eventually, the ETHS District 202, Dr. Witherspoon, and Dr. Campbell

terminated the employment of Marvin Rhone in or about June 2016.

       33.      After terminating the employment of Marvin Rhone, ETHS District 202, Dr.

Witherspoon and Dr. Campbell:

             a. Failed to disclose to the parents of ETHS students, including Plaintiff Sophia
                Sterling, the allegations about Marvin Rhone;

             b. Failed to provide Jorie Sterling accommodation and support in order to ameliorate
                the harm done to her by Marvin Rhone;

             c. Suppressed information about the allegations made relating to Marvin Rhone’s
                harassing and sexually violent behavior towards Jorie and other ETHS students;
                and;

             d. Failed to otherwise take actions to provide the safety and security of Jorie Sterling
                from further sexual harm at the hands of ETHS employees.

       34.      Defendant Michael Haywood began employment began in September 2018

       35.      As soon as his employment with ETHS began, Michael Haywood, aware that

Jorie was a student with an IEP, began sexually targeting Jorie Sterling, two (2) 16-year old

female ETHS students, and other female ETHS students.

       36.      Marvin Rhone and Michael Haywood regularly escorted Jorie to the ETHS

“Chrome Zone” (H220) and the ETHS “Hub” (W220), common areas for students, teachers and

counselors.


                                                  7
     Case: 1:19-cv-05599 Document #: 1 Filed: 08/20/19 Page 8 of 22 PageID #:8




       37.      Some of the means used by Marvin Rhone and Michael Haywood to sexually

groom and sexually target Jorie and other ETHS students included:

             a. Making cellular phone calls to Jorie and other students during and outside school
                hours;

             b. Sending text messages to Jorie and other students during and outside school
                hours. For example, Michael Haywood started the following exchange with Jorie:

                        Haywood:        Like don’t say shit but a couple teachers mentioned you
                                        always looking at me a certain way and you being around a
                                        lot I’m like nah all the kids like that

                        Jorie:          I can’t help it (upset emoji)

                        Haywood:        Lol
                                        I see bae
                                        And I don’t wanna help it either but just keep in mind I
                                        need that gig to spoil you lolbvs

             c. Sending pornographic photographs to Jorie and other female students via
                Snapchat during and outside school hours and pressuring Jorie and other students
                to send pornographic photographs;

             d. Encouraging Jorie and other students to smoke marijuana and providing Jorie and
                other students marijuana to smoke;

             e. Encouraging Jorie and other student to drink alcohol beverages and providing
                Jorie and other students alcohol to drink;

             f. Using the ETHS electronic pass system to reward Jorie and other students with
                passes to attend class late, to not report tardy students, and to leave campus with
                students;

             g. Using the ETHS electronic pass system to punish Jorie and other students by
                threatening to withhold passes to attend class late, threatening to report tardiness,
                and threatening to withhold passes to leave campus during the school day;

             h. Threatening to Jorie’s behavior and the behavior of other students such that their
                parents would know that they were sexually active, were smoking marijuana, and
                were drinking alcohol; that they were leaving the ETHS campus during the school
                day; and that they were coming to school late;

             i. Escorting Jorie and other students around the ETHS campus and keeping tabs on
                where they went and who they who they were with;


                                                   8
      Case: 1:19-cv-05599 Document #: 1 Filed: 08/20/19 Page 9 of 22 PageID #:9




             j. Pressuring Jorie and other students to perform sexual acts;

             k. Pressuring Jorie and other students to act sexually against her will.

       38.      From September 2018 through the beginning of January 2019, Michael Haywood

engaged in over forty (40) acts of unwanted and unauthorized sexual and other contact with the

body of Jorie Sterling. Some of these acts took place:

             a. On the third floor on the northeast corner of the building where Jorie attended
                physics class before and after 8th period;

             b. In the Safety Office in the southwest corner on the 2nd Floor of ETHS;

             c. At other locations in the ETHS building during lunch hours on school hours;

             d. In the home of an ETHS teacher located on the 1800 block of Darrow Evanston,
                Illinois;

             e. In Michael Haywood’s home located on the 1800 block of Darrow, Evanston,
                Illinois;

             f. At the Orrington Hotel, Evanston, Illinois Evanston on December 28 and
                December 29, 2018;

             g. At other locations in the City of Evanston.

       39.      Haywood was terminated from his employment with ETHS’s Safety Department

on January 14, 2019.

       40.      Haywood is currently facing a charge of criminal sexual assault by a person in

position of authority for his conduct toward a minor ETHS student other than Jorie Sterling.

(Cook County Circuit Court Case No. 19-CR-0344001).

       41.      After terminating the Michael Haywood’s employment, ETHS District 202, Dr.

Witherspoon and Dr. Campbell:

             a. Failed to disclose to the parents of ETHS students, including Plaintiff Sophia
                Sterling, the allegations about Michael Haywood;



                                                  9
     Case: 1:19-cv-05599 Document #: 1 Filed: 08/20/19 Page 10 of 22 PageID #:10




              b. Failed to provide Jorie Sterling accommodation and support in order to ameliorate
                 the harm done to her by Michael Haywood;

              c. Suppressed information about the allegations made relating to Michael
                 Haywood’s harassing and sexually violent behavior towards Jorie and other
                 ETHS students; and

              d. Failed to otherwise take actions to provide the safety and security of Jorie Sterling
                 from further sexual harm at the hands of ETHS employees.


                            Claim 1 - Section 1983 Claim
  Against Marvin Rhone, Michael Haywood, and John Doe Evanston Police Officers (1-4)

        42.      Plaintiff incorporates all preceding paragraphs of this Complaint as if fully set

forth in this Claim.

        43.      The actions of the Defendant Marvin Rhone, Michael Haywood and John Doe

Evanston Police Officers (104) violated Jorie Sterling’s rights under the Fourth Amendment to

the United States Constitution to be secure in her person against invasion of her personal security

through sexual abuse, and her right to due process under the Fourteenth Amendment to the

United States Constitution, and caused the injuries alleged in this complaint.

        44.      The actions of the Defendant Marvin Rhone, Michael Haywood, and John Doe

Evanston Police Officers (1-4) as alleged in this Claim of the complaint were the direct and

proximate cause of the constitutional violations alleged in this complaint and of the Plaintiffs

injuries.

        WHEREFORE, pursuant to 42 U.S.C. §1983, Plaintiff demands against the Defendant

Marvin Rhone, Michael Haywood, and John Doe Evanston Police Officers (1-4) substantial

actual or compensatory damages and punitive damages, plus the costs of this action, attorney’s

fees and whatever additional relief this Court deems equitable, just, necessary and proper.




                                                   10
    Case: 1:19-cv-05599 Document #: 1 Filed: 08/20/19 Page 11 of 22 PageID #:11




                           Claim 2 - Section 1983 Monell Claim
                Against ETHS District 202, Dr. Witherspoon, and Dr. Campbell

       45.      Plaintiff incorporates all preceding paragraphs of this Complaint as if fully set

forth in this Claim.

       46.      The conduct of Defendant Marvin Rhone and Defendant Michael Haywood in

violation of Plaintiff Jorie Sterling’s constitutional rights resulted from acts, policies, customs

and practices maintained by Defendant ETHS District 202, including:

             a. Failure to train District personnel regarding the proper investigation of allegations
                sexual grooming and sexual acts against students by District personnel;

             b. Systematic failure to conduct, or to insure that proper and thorough investigations
                of allegations of sexual grooming and sexual acts against students by District
                personnel;

             c. Systematic failure to report, or to insure that credible allegations of sexual
                grooming and sexual acts against students by District personnel were reported to
                the proper agencies and authorities;

             d. Failure to implement or maintain reasonable procedures to screen ETHS Safety
                Department applicants for past allegations and/or incidents of sexual grooming
                and/or sexual acts against children;

             e. Failure to implement or maintain policies to notify parents of credible allegations
                against ETHS Safety Department employees who have engaged in a pattern of
                sexually grooming and sexually abusing ETHS students they have come in
                contact with;

             f. Deliberate indifference to credible allegations of sexual grooming and sexual acts
                of ETHS employees against students;

             g. Suppressing credible allegations made about ETHS Safety Department employees
                who have engaged in a pattern of sexually grooming and sexually abusing ETHS
                students they have come in contact with.

       47.      These acts, policies, customs and practices were carried out and maintained

intentionally, with an arbitrary, reckless and deliberate indifference to the substantive due




                                                  11
    Case: 1:19-cv-05599 Document #: 1 Filed: 08/20/19 Page 12 of 22 PageID #:12




process rights of Jorie Sterling and other ETHS students to bodily integrity, including right to

freedom from invasion of their personal security through sexual abuse.

       48.     ETHS District 202’s failure to protect Jorie Sterling and other ETHS students

from sexual harassment is especially egregious given that ETHS District 202 has since 2017

been coming to terms with its systemic failures in connection with sexual abuse allegations

against a former ETHS teacher, Bruce K. Siewerth, over a period of three decades.

       49.     ETHS District 202 was engaged in litigation relating to Bruce Sieweth’s sexual

abuse of students during the same period -- 2017 through January 2019, that it was failing to act

to protect Jorie Sterling and other ETHS student as alleged in this complaint.

       50.     On January 18, 2019, ETHS District 202 entered into a “unique” settlement in the

Bruce Siewerth cases; in the words of Defendant Dr. Witherspoon, the settlement requires ETHS

District 202 to spend $100,000 over 10 years “to enhance already existing programs sponsored

by the school district for the benefit of Evanston High School students that address sexual assault

awareness, reporting and prevention.” Dr. Witherspoon made this statement exactly one week

after news outlets reported that an Evanston High School “Staffer” (Haywood), was accused of

“Inappropriate Contact” with students.

       51.     ETHS District 202, Dr. Witherspoon, and Dr. Campbell and other personnel of

ETHS were aware of systemic deficiencies in the District’s provision an educational

environment for students that is free of sexual grooming, sexual harassment and sexual abuse

during the window of time when Plaintiff Jorie and other minor female students were abused by

Defendants Marvin Rhone and Michael Haywood.

       52.     The unconstitutional actions of the Defendants as alleged in this complaint were

part and parcel of a widespread ETHS District 202 policy, practice and custom is further



                                                12
    Case: 1:19-cv-05599 Document #: 1 Filed: 08/20/19 Page 13 of 22 PageID #:13




established by the involvement in, and ratification of, these acts by ETHS District 202

supervisors and policy makers, as well as by a wide range of other ETHS personnel.

       53.     The policies, practices and/or customs alleged in this complaint, separately and

together, are the proximate cause of the injury to Jorie Sterling and the injury to her personal

security through sexual abuse, because Defendant Marvin Rhone and Defendant Michael

Haywood had good reason to believe that their misconduct would not be revealed or reported by

fellow personnel, including School Resource Officers (SROs) from the Evanston Police

Department, or their supervisors, that their false, incomplete, and misleading reports would go

unchallenged by these supervisors and fellow personnel from the highest level of the ETHS

administration on down, and that they were immune from disciplinary action, thereby protecting

them from the consequences of their unconstitutional conduct.

       54.     But for the belief that they would be protected, both by fellow personnel, by the

ETHS administration, and by School Resource Officers (SROs) from serious consequences,

Defendant Marvin Rhone and Defendant Michael Haywood would not have engaged in the

conduct that resulted in the invasion of Jorie Sterling’s personal security through sexual abuse.

       55.     The interrelated policies, practices and customs, as alleged in this complaint,

individually and together, were maintained and implemented with deliberate indifference, and

encouraged Defendant Marvin Rhone and Defendant Michael Haywood to commit the acts

alleged in this complaint against Jorie Sterling; they, therefore, are the moving forces behind,

and the direct and proximate causes of, the injuries to Jorie Sterling.

       56.     Among other things, the policies, practices and customs alleged in this complaint

encouraged the violation of Jorie Sterling’s personal security through sexual abuse, other

misconduct by ETHS personnel, the fabrication of evidence, the intimidation of witnesses, and



                                                 13
    Case: 1:19-cv-05599 Document #: 1 Filed: 08/20/19 Page 14 of 22 PageID #:14




the making of false, incorrect and misleading statements and reports, and the maintenance of a

code of silence among safety personnel and Student Resource Officers (SROs). These policies,

practices and customs, therefore, are the moving forces behind, and the direct and proximate

causes of, the unconstitutional acts committed by the Defendant Marvin Rhone and Defendant

Michael Haywood in this case and the injuries to Jorie Sterling.

       WHEREFORE, pursuant to 42 U.S.C. §1983, Plaintiff Jorie Sterling demands substantial

actual or compensatory damages, plus the costs of this action, attorney’s fees and whatever

additional relief this Court deems equitable, just, necessary and proper.



                      Claim 3 - Section 1983 Claim (Equal Protection)
               Against ETHS District 202, Dr. Witherspoon, and Dr. Campbell

       57.     Plaintiff incorporates all preceding paragraphs of this Complaint as if fully set

forth in this Claim.

       58.     As a result of the acts, policies, customs and practices alleged hereinabove,

Defendants ETHS District 202, Dr. Witherspoon, and Dr. Campbell, in a manner shocking to the

ordinary conscience, facilitated the abuse by Defendant Marvin Rhone and Defendant Michael

Haywood, placing minor Plaintiff Jorie Sterling in extreme and unreasonable danger of the

harms she ultimately suffered.

       59.     In doing so, Defendants violated Plaintiff Jorie Sterling’s rights under the

Fourteenth Amendment to the Constitution.

       60.     As a result, Jorie Sterling suffered the harms and damages alleged in this

complaint.




                                                14
    Case: 1:19-cv-05599 Document #: 1 Filed: 08/20/19 Page 15 of 22 PageID #:15




       WHEREFORE, pursuant to 42 U.S.C. §1983, Plaintiff Jorie Sterling demands substantial

actual or compensatory damages, plus the costs of this action, attorney’s fees and whatever

additional relief this Court deems equitable, just, necessary and proper.



                                  Claim 4 - Title IX Violations
                                   Against ETHS District 202

       61.      Plaintiff incorporates all preceding paragraphs of this Complaint as if fully set

forth herein.

       62.      As a provider or educational programs and services receiving federal funds,

Defendant ETHS District 202 owes a duty to Plaintiff Jorie Sterling to provide and ensure an

educational environment free of sex discrimination and sexual harassment, and to enforce the

regulations, rules, and laws necessary to protect her from acts of sex discrimination and sexual

harassment.

       63.      As alleged in this complaint, ETHS District 202, by and through its faculty,

administrative staff and policy makers, intentionally disregarded the rights and safety of Jorie

Sterling and other ETHS students, and disregarded and failed to act on allegations of sexual

abuse of ETHS students by Defendants Marvin Rhone and Michael Haywood.

       64.      Due to the District’s intentional acts and maintenance of customs and policies

alleged in this complaint, Jorie Sterling was subjected to gender-based harassment, abuse and

inappropriate physical contact by Defendants Marvin Rhone and Michael Haywood, suffering

the harms alleged in this complaint.

       65.      The District’s conduct as described in this complaint constitutes illegal

discrimination proscribed by Title IX and caused the harm Jorie Sterling suffered.




                                                 15
    Case: 1:19-cv-05599 Document #: 1 Filed: 08/20/19 Page 16 of 22 PageID #:16




       66.      Defendants failed to take sufficient and meaningful corrective remedial action and

as a result of Defendant’s deliberate indifference, Jorie Sterling has been subject to an

intimidating, hostile, offensive and intolerable educational environment.

       67.      By the actions described above, Defendants acted to deprive Jorie Sterling of her

rights to be free from discrimination in education on the basis of her sex as provided by Title IX.

       68.      Plaintiff has suffered and will continue to suffer due to Defendant’s actions and

failure to act in that as a victim of sexual abuse by an adult in a position of authority she has and

will continue to suffer serious negative psychological, physical, academic, and behavioral

consequences.

       WHEREFORE, pursuant to Title IX of the Education Amendments of 1972, 20 U.S.C. §

1681 et seq., Plaintiff Jorie Sterling demands substantial actual or compensatory damages, plus

the costs of this action, attorney’s fees and whatever additional relief this Court deems equitable,

just, necessary and proper.


                        Claim 5 - Illinois Gender Violence Act (“GVA”)
                                     Against All Defendants

       69.      Plaintiff incorporates all preceding paragraphs of this Complaint as if fully set

forth herein.

       70.      The Illinois Gender Violence Act (“GVA”) Section 740 ILCS 82/1 et seq.

authorizes any person who has been subjected to gender-related violence to pursue actual

damages, damages for emotional distress, punitive damages or other appropriate relief against a

person or persons perpetrating gender-related violence. 740 ILCS 82/10-15 (2016).

       71.      The conduct of the defendants as alleged in this complaint perpetuated,

encouraged or assisted acts of gender-related violence against Jorie Sterling which caused Jorie



                                                 16
    Case: 1:19-cv-05599 Document #: 1 Filed: 08/20/19 Page 17 of 22 PageID #:17




Sterling to suffer gender discrimination and to suffer serious negative psychological, physical,

academic, and behavioral consequences.

       WHEREFORE, pursuant to the Illinois Gender Violence Act, Plaintiff Jorie Sterling

demands substantial actual or compensatory damages, plus the costs of this action, attorney’s

fees and whatever additional relief this Court deems equitable, just, necessary and proper.


                     Claim 6 – Intentional Infliction of Emotional Distress
                                Sophia Sterling v. Defendants

       72.      Plaintiff incorporates all preceding paragraphs of this Complaint as if fully set

forth herein.

       73.      As described herein, Defendants conduct to, among other things, hold Safety

Officer Michael Haywood out to the community and parents as a man of character worthy to

serve to protect the safety and security of minor ETHS students, knowingly exposing female

minor students to sexual abuse or the high probability of sexual abuse, is extreme and

outrageous.

       74.      Defendants knew that there was a high probability that its conduct in hiring

Haywood as a Safety Officer would expose minor female ETHS students to a risk of sexual

abuse and that such abuse would inflict severe emotional distress upon the parents of those

students, including but not limited to Plaintiff Sophia Sterling.

       75.      Defendants intentionally and/or recklessly disregarded the high probability that its

conduct would inflict severe emotional distress upon Plaintiff Sophia Sterling.

       76.      Defendants’ conduct did cause and continues to cause Plaintiff Sophia Sterling

severe emotional distress and mental anguish.




                                                 17
     Case: 1:19-cv-05599 Document #: 1 Filed: 08/20/19 Page 18 of 22 PageID #:18




        WHEREFORE, Plaintiff Sophia Sterling demands a judgment against Defendants for an

amount proven at trial, plus costs and such other relief as the Court deems equitable and just.



                     Claim 7 – Intentional Infliction of Emotional Distress
                                 Jorie Sterling v. Defendants

        77.    Plaintiff Jorie Sterling repeats and realleges the preceding paragraphs of this

complaint, as if they were fully set out in this Claim.

        78.    Defendants acted maliciously, wantonly, or oppressively and in total, reckless

disregard of Illinois laws intended to protect minors through the proscription of indecent and

sexual assault and corruption of minors.

        79.    Defendants intended to cause Jorie Sterling severe emotional distress or knew that

by their actions and omissions there was a high probability that their conduct would cause such

distress.

        80.    As a result of the conduct of the defendants, Jorie has suffered and will continue

to suffer extreme mental and emotional distress, physically which has manifested in, among

other things, depression, sleeplessness, headaches, and nausea.

        WHEREFORE, Plaintiff Jorie Sterling demands substantial actual or compensatory

damages, and, because Defendants acted maliciously, wantonly, or oppressively and in total,

reckless disregard of Illinois laws intended to protect minors through the proscription of indecent

and sexual assault and corruption of minors, plaintiff demands punitive damages, plus the costs

of this action and whatever additional relief this Court deems equitable and just.




                                                 18
    Case: 1:19-cv-05599 Document #: 1 Filed: 08/20/19 Page 19 of 22 PageID #:19




                                        Claim 8 – Battery
                       Jorie Sterling v. Defendants Rhone and Haywood

       81.     Plaintiff Jorie Sterling repeats and realleges the preceding paragraphs of this

complaint, as if they were fully set out in this Claim.

       82.     The Defendants Marvin Rhone and Michael Haywood knowingly and without

legal justification caused bodily harm to Plaintiff Jorie Sterling when they engaged in multiple

unwanted and unauthorized sexual and other contact with her body, thereby constituting battery

under Illinois law.

       WHEREFORE, Plaintiff Jorie Sterling demands substantial actual or compensatory

damages, and, because Defendants Marvin Rhone and Michael Haywood acted maliciously,

wantonly, or oppressively and in total, reckless disregard of Illinois laws intended to protect

minors through the proscription of indecent and sexual assault and corruption of minors, plaintiff

demands punitive damages, plus the costs of this action and whatever additional relief this Court

deems equitable and just.



                                       Claim 9
      State Law Claim for Respondeat Superior Against Defendant ETHS District 202

       83.     Plaintiff repeats and realleges the preceding paragraphs of this complaint, as if

they were fully set out in this Claim.

       84.     Defendants Dr. Eric Witherspoon, Dr. Marcus Campbell, Marvin Rhone, and

Michael Haywood were, at all times material to the allegations made in this complaint,

employees and agents of the Defendant City of Evanston acting within the scope of their

employment. Defendant City of Evanston is liable for the acts of Defendants which violated state

law under the doctrine of respondeat superior.



                                                 19
    Case: 1:19-cv-05599 Document #: 1 Filed: 08/20/19 Page 20 of 22 PageID #:20




       WHEREFORE, Plaintiff demands judgment for compensatory damages, jointly and

severally from the City of Evanston, plus the costs of this action and whatever additional relief

this Court deems equitable, just, necessary and proper.



                                      Claim 10
State Law Claim for Respondeat Superior Against ETHS District 202 and City of Evanston

       85.     Plaintiff repeats and realleges the preceding paragraphs of this complaint, as if

they were fully set out in this Claim.

       86.     Defendants John Doe Evanston Police Officers (1-4) were, at all times material to

the allegations made in this complaint, employees and agents of the City of Evanston and/or

ETHS District 202 acting within the scope of their employment. Defendants City of Evanston

and/or ETHS District are liable for the acts of Defendants which violated state law under the

doctrine of respondeat superior.

       WHEREFORE, Plaintiff demands judgment for compensatory damages, jointly and

severally from the City of Evanston and/or ETHS District 202, plus the costs of this action and

whatever additional relief this Court deems equitable, just, necessary and proper.



                                      Claim 11
  745 ILCS 10/9-102 Claim Against Defendants ETHS District 202 and City of Evanston

       87.     Plaintiff repeats and realleges the preceding paragraphs of this complaint, as if

they were fully set out in this Claim.

       88.     Defendants City of Evanston and/or ETHS District 202 were the employers of the

John Doe Evanston Police Officers (1-4) at all times relevant to the allegations contained in this

complaint.



                                                20
    Case: 1:19-cv-05599 Document #: 1 Filed: 08/20/19 Page 21 of 22 PageID #:21




       89.     Defendants John Doe Evanston Police Officers (1-4) committed the acts alleged

in this complaint under the color of law and in the scope of their employment as employees of

the Defendant City of Evanston and/or ETHS District 202, and the Defendant City of Evanston

and/or ETHS District 202 are liable for their actions under 745 ILCS 10/9-102.

       WHEREFORE, Plaintiff demands judgment against Defendant City of Evanston and/or

ETHS District 202, jointly and severally, in the amount awarded to Plaintiff and/or against the

Defendants John Doe Evanston Police Officers (1-4) as damages, attorney’s fees, costs and

interest, and/or for any settlement entered into between the Plaintiff and Defendants, and for

whatever additional relief this Court deems equitable, just, necessary and proper.



                                        Claim 12
               745 ILCS 10/9-102 Claim Against Defendant ETHS District 202

       90.     Plaintiffs repeat and reallege the preceding paragraphs of this complaint, as if they

were fully set out in this Claim.

       91.     Defendant ETHS District 202 was the employer of Dr. Eric Witherspoon, Dr.

Marcus Campbell, Michael Haywood, and Marvin Rhone at all times relevant to the allegations

contained in this complaint.

       92.     Defendants Dr. Eric Witherspoon, Dr. Marcus Campbell, Marvin Rhone, and

Michael Haywood of Evanston Township High School committed the acts alleged in this

complaint under the color of law and in the scope of their employment as employees of the

ETHS District 202, and ETHS District 202 is liable for their actions under 745 ILCS 10/9-102.

       WHEREFORE, Plaintiff demands judgment against Defendant ETHS District 202 in the

amount awarded to Plaintiffs and/or against Dr. Eric Witherspoon, Dr. Marcus Campbell, Marvin

Rhone, and Michael Haywood as damages, attorney’s fees, costs and interest, and/or for any


                                                21
    Case: 1:19-cv-05599 Document #: 1 Filed: 08/20/19 Page 22 of 22 PageID #:22




settlement entered into between the Plaintiff and Defendants, and for whatever additional relief

this Court deems equitable, just, necessary and proper.


Date: August 20, 2019

                                                    /s/Andrew M. Stroth

                                                    Andrew M. Stroth
                                                    Carlton Odim
                                                    Action Injury Law Group, LLC
                                                    191 North Wacker Drive
                                                    Suite 2300
                                                    Chicago, IL 60606
                                                    (844) 878 4529
                                                    astroth@actioninjurylawgroup.com
                                                    carlton@actioninjurylawgroup.com

                                                    ATTORNEYS FOR PLAINTIFF




                                               22
